Case 9:17-cv-81261-WPD Document 110-1 Entered on FLSD Docket 04/19/2019 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

     ALL-TAG CORP.,                                 )
                                                    )
                      Plaintiff,                    )
                                                    ) Case No. 17 CV 81261-WPD
               v.                                   )
                                                    ) Judge William P. Dimitrouleas
     CHECKPOINT SYSTEMS, INC.,                      ) Magistrate Judge William Matthewman
                                                    )
                      Defendant.                    )


               [Proposed] ORDER GRANTING ALL-TAG’S MOTION TO COMPEL

          THIS CAUSE came before the Court upon Plaintiff All-Tag Corp.’s (“All-Tag”) Motion

   to Compel (the “Motion). The Court has carefully considered the Motion, and being otherwise

   fully advised in the premises, it is ORDERED AND ADJUDGED as follows:

          1.        All-Tag’s Motion is GRANTED.

          2.        Checkpoint is ORDERED to produce the documents requested in All-Tag’s

   Motion.

          ___ day of _____________, 2019.



                                                  HON. WILLIAM MATTHEWMAN
                                                  UNITED STATES MAGISTRATE JUDGE


   Copies to:
   Counsel of Record
